department of the treasury v0u0348029 u1l e501 bogg 0a-0 o o internal_revenue_service washington d c contact person identification_number telephone number -tie0 bri date sep employer_identification_number dear sir or madam you request rulings under sec_901 sec_509 and sec_511 through of the internal_revenue_code description of operations cc c is exempt from federal_income_tax under sec_501 of the code and is described in sec_509 and sec_170 a iii and treat patients with cancer c also conducts clinical research trials related to cancer provides education for health care providers in the prevention and treatment of cancer and promotes coordination and collaboration of community health resources t c has one member t t formed c to operate its clinic t is exempt from federal_income_tax under section sol c of the code and is described in sec_509 and sec_170 iii t's primary purpose is to provide treatment research and education for cancer and other related diseases t as the sole corporate member provides management direction coordination and guidance for the activities of c r and e r r is exempt from federal_income_tax under sec_501 c of the code and is described in sec_509 and sec_170 r has one member t and also serves as the sole member of h_r conducts medical_research to develop effective means of treating cancer and related diseases including drug sensitivity testing and in conjunction with c and h clinical trial testing r also provides outpatient medical and related health care services to patients in its facilities and provides instruction to practicing physicians and surgeons h h is exempt from federal_income_tax under sec_501 of the code and is described in sec_509 of the code h was formed to operate exclusively for the benefit of and carry out the purposes of its sole corporate member r involved in research and patient care activities research by enrolling and treating patients in clinical trials they also participate in the education and training of students in medical schools and allied health professions the majority of work involves research to find treatments and potential cures for cancer and related diseases the services of h are used primarily for a research program operated by r and for clinical care of cancer patients h is comprised of a group of physicians h's physicians specialize in clinical cancer e e is exempt from federal_income_tax under sec_501 c of the code and is described in sec_509 of the code e operates exclusively for the benefit of t its sole corporate member e’s purpose is to solicit receive manage and distribute funds to t and its affiliated organizations reasons for merger healthcare and particularly‘the fields of medical_research and treatment relating to cancer and other malignant diseases have become increasingly complex the boards of directors of t c and r recognized the need to streamline operations of their respective organizations and decided to combine their operations to improve the provision of cancer treatment to patients improve efficacy of medical_research and achieve operational economies of scale description of transaction the boards of directors of t c and r decided to merge t and r with and into c the surviving entity c will be renamed new t following the merger new t will serve the exempt purposes of the merged entities and all assets and liabilities of the merged entities will be transferred to new t new t's board_of directors will have a minimum of and a maximum of members you state new t’s board will be comprised of community leaders and no disqualified persons or physicians will be members governors that will be an advisory board in addition to the board_of directors new t will have a board_of upon the effective date of the merger the separate corporate existences of t and r shall cease and thereupon t r and c shall be a single corporation c renamed new t new t’s articles of incorporation and by-laws will be amended to include the following the reorganization of the board_of directors the change_of the name of c to new t the revision of new t’s purpose to - among other things reflect the combined operations of c r and t and the fact new t will have no members as a result of the merger e’s articles of incorporation and by-laws will be amended to provide it will support the activities of new t and by-laws include the following changes the revision of any references to entities that will be merged out of existence or whose name will change to reflect the name of new t and the elimination of any references to e’s former sole member thereby reflecting new t as the successor member of e e’s proposed amendments to its articles of incorporation as a result of the merger h’s articles of incorporation and by-laws will be amended to provide it will support the activities of new t h’s proposed amendments to its articles of incorporation and by-laws include the following changes the revision of any references to entities that will be merged out of existence or whose name will change to reflect the name of new t and the elimination of any references in h's by-laws to the former sole member thereby reflecting new t as the successor member rulings requested the merger and amendments will not adversely affect the tax-exempt status of c e r t new t and h under sec_501 of the code the merger and amendments will not adversely affect the non-private foundation status of c e r t new t and h under sec_509 of the code the transfer of assets and liabilities from r and t to c pursuant to the merger will not result in gain_or_loss being recognized by c e r t new t and h under sec_511 through of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations described in sec_501 including organizations organized and operated exclusively for charitable educational or scientific purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 recognizes the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_509 of the code provides the term private_foundation means an organization described in sec_501 other than one described in sec_509 or sec_509 of the code excludes from the definition of a private_foundation an organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 sec_509 of the code describes an organization which is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 the supporting_organization must also be operated supervised or controlled by the supported_organization supervised or controlled in connection with the supported_organization or operated in connection with the supported_organization in order to be classified as a public charity under sec_509 sec_1_509_a_-4 of the regulations describes in general terms the various tests that a supporting_organization must meet in order to be classified as an organization described in sec_509 of the code sec_1_501_c_3_-1 of the regulations provides scientific research is regarded as carried on in the public interest if such research is directed toward benefiting the public examples of scientific research which is directed toward benefiting the public and therefore carried on in the public interest include scientific research carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public and scientific research carried on for the purpose of discovering a cure for a disease sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50i c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 sec_512 of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of non-inventory items and items not held_for_sale in the ordinary course of business sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides for the taxation under sec_512 of income from debt-financed_property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of the charitable purposes constituting the basis for its exemption under sec_501 analysis the dedication of c’s e’s r’s t’s and h’s assets to charitable purposes will not change as a result of the merger and the corresponding amendments to these organizations’ respective articles of incorporation and by-laws each of these organizations prior to the merger and the surviving organizations after the merger will operate to accomplish its respective exempt_purpose under sec_501 of the code in regard to new t it will be performing the charitable activities formally conducted by c r and t therefore neither the merger nor the corresponding amendments will adversely affect c’s e’s r’s t’s new t’s and h’s exemption under section of c of the code prior to the merger c r and t will continue to perform the activities constituting the basis for their non-private foundation status charitable activities previously conducted by c r and t therefore new t will continue to be described in sec_509 and sec_170 a iii of the code perform the same activities constituting the basis for their non-private status prior to and after the merger accordingly the amendment and merger will not adversely affect c’s e’s r’s t’s new t’s and h’s respective classification as non-private foundations after the merger new t will be performing the same ee and h will continue to as a parent t and its successor new t will provide guidance and direction to e and h h will be considered an integral part of new t's system within the meaning of revrul_78_41 supra the merger and related transactions by new t h and e will not adversely affect their e and - exempt status because the system assets will be put to the same charitable uses the tax on unrelated_business_income imposed by sec_511 of the code will not be applicable with respect to the transactions among and between c e r t new t and h because sec_513 of the code excludes from the definition of unrelated_trade_or_business any trade_or_business which contributes importantly to the accomplishment of an organization's exempt_purpose the transfer of assets and liabilities from r and t to c new t will not be a taxable gain_or_loss to because the transfer will be between affiliated exempt entities within the same commonly controlled system therefore the reorganization and transactions described above will not result in unrelated_business_income under sec_511 through of the code for c e r t new t and h conclusion we rule as follows the merger and amendments will not adversely affect the tax-exempt status of c e r t new t and h under sec_501 of the code the merger and amendments will not adversely affect the non-private foundation status of c e r t new t and h under sec_509 of the code the transfer of assets and liabilities from r and t to c pursuant to the merger will not result in gain_or_loss being recognized by c e r t new t and h under sec_511 through of the code these ruling are based on the understanding there will be no material changes in the facts upon which they are based these rulings are directed only to the organization requesting them sec_6110 of the code provides they may not be used or cited by others as precedent please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely marvin friedlander manager exempt_organizations technical group
